internal_revenue_service number info release date index number ------------------------------- ------------------------ -------------------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc psi genin-151311-05 date date dear you have asked that we recognize an election under subchapter_s for the taxable_year the information submitted explains that you filed form_2553 in date with the understanding that it was covered by hurricane frances tax relief the service_center records reflect that your tax_return was received during date and your election form_2553 was received in date both documents appear to have been filed after date due_date offered to hurricane victims further automatic relief pursuant to revproc_97_48 is unavailable because your tax_return was filed late generally to request relief for a late s_corporation_election you must request a private_letter_ruling plr from the national_office the procedures for requesting a plr are set forth in revproc_2005_1 copy enclosed the user_fee for a plr request is dollar_figure however if your corporate gross_income was less than dollar_figure million on the tax_return you may pay dollar_figure in order for us to accept the dollar_figure fee your plr submission must include a brief statement verifying corporate gross_income if you decide to submit a formal request for a plr please follow the sample format shown in appendix b of revproc_2005_1 your request must include required procedural statements a user_fee check and documents that substantiate your intent to elect s_corporation status please refer your ruling_request to the following address attn cc pa t p o box ben franklin station washington dc direct to cc psi genin-151311-05 incidentally the irs has developed two compact discs to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small_business workshop these items are free and can be ordered by calling an online small_business classroom is also available at www irs gov businesses small this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling if you have additional questions please contact our office at ----- ------------- s sincerely dianna k miosi branch chief branch office_of_chief_counsel passthroughs special industries enclosure
